Tilghman C. J.
delivered the court’s opinion.
Samuel Williamson, a pauper, and Elizabeth his wife, with their two children, were 'removed by an order of two justices of the peace of Northumberland county, from Catawessa township in the said county, to Forks township in the county of Northampton. The overseers of Forks, appealed to the Quarter Sessions of Northumberland county, who affirmed the order of removal, and their proceedings have been brought before this court by certiorari.
It appears that the pauper was the slave of John Arndt, deceased, of Forks township, who recorded him as such, of the age of thirty-five years, on the 23d of October 1780; *25agreeably to the provision of the act of 1st March 1780. After having remained the slave of Arndt for some time, the pauper was manumitted by deed not recorded. He afterwards left Forks township, married, had children, and has lived in various places, but gained no settlement. The •counsel on both sides agree, that inasmuch as the pauper was not manumitted before the age of twenty-eight years, the estate of Arndt is liable for his maintenance, but the question is, which of the contending townships, must be at the charge of maintaining him in the first instance? It is not pretended that he has gained a settlement in Catawessa; but the overseers of Forks say, that he ought not to be thrown upon them, because he has gained no settlement there; in other words, he has a settlement na where, because the estate of Arndt is to maintain him. This argument appears to me to be not well founded. It does not appear by the record, that Arndt left any estate. But taking for granted that he did, the pauper is not to be left starving, until the representatives of Arndt can be compelled to maintain him. The question is, whether the township, in which the master of a slave resides, is not in the first instance bound to support him, in case he falls into distress? I apprehend it is. So I understand, has the law been taken, although it is not expressly declared so by any act of assembly. Indented servants gain a settlement in the place where they serve their time; and it would.be a reflection on humanity to say, that a manumitted slave was intitled to no support in case of the insolvency of the master, or his neglect to support him. It is necessary that there should be some township to which he may look for immediate relief. This seems to have been always taken for granted, because by the old laws of the former province, the person manumitting a slave was obliged to give security to indemnify the township. I am therefore of opinion that the order of removal was legal, Forks township being in the first place chargeable with the pauper’s maintenance. They may take their remedy against the estate of Arndt. It is unnecessary to say any thing about the wife and children, because they follow the settlement of the husband and father.
Order of the sessions confirmed.